Citation Nr: 0601272	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran had recognized Philippine Guerilla active service 
from July 1944 to October 1945, and service in the regular 
Philippine Army from October 1945 to December 1945.  The 
appellant seeks benefits as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2003 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claims for service connection for the cause of the veteran's 
death and for accrued benefits.  The appellant perfected an 
appeal only as to the denial of entitlement to accrued 
benefits, and that issue is thus the only issue now before 
the Board.  In June 2005, the appellant testified before the 
Board at a hearing that was held at the RO.

The Board notes that in a December 2004 communication, the 
appellant appears to have raised claims of entitlement to 
non-service-connected pension and to National Service Life 
Insurance.  The Board refers these issues to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the claimant have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran died in October 1952.  The certificate of 
death indicated that the cause of death was tuberculosis.

3.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, and there is no 
indication that he had any service-connected disabilities.

4.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in March 2003, more 
than 50 years after the veteran's death.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

2.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based upon existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b) 
(2005).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2005).

As noted above, the evidence shows that the veteran died in 
October 1952.  A review of the claims folder demonstrates 
that there were no service connection claims pending at the 
time of his death, and does not reveal that he had any 
service-connected disorders.

In Jones, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300. As noted above, no 
such claim was pending at the time of the veteran's death.

In March 2003, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child.  It is clear 
that the appellant did not file her application for accrued 
benefits within one year of the veteran's death.  In fact, 
the application was received more than 50 years after his 
death.  In her February 2004 notice of disagreement, she 
acknowledged that she did not file her application for 
accrued benefits within one year of the veteran's death, and 
asserted that it was due to ignorance of VA law and 
regulations.  38 C.F.R. § 3.1000(c) (2005); see 38 C.F.R. § 
3.152(b).

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
and because the appellant did not file her application for 
accrued benefits within one year after the date of his death, 
she is not legally entitled to this benefit.  38 C.F.R. § 
3.1000(c); see 38 C.F.R. § 3.152(b).  The law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that although the appellant was apparently 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the veteran's death, the 
U.S. Court of Appeals for Veterans Claims ("Court") has 
held that alleged ignorance cannot be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); See also Velez 
v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris noted that the Supreme Court of the United States had 
held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris at 
265.  Accordingly, any alleged ignorance on the part of the 
appellant in this case does not affect the outcome of her 
claim.

The law, not the evidence, controls the outcome of this 
claim.  See Sabonis, supra.  The benefit-of-the-doubt rule 
does not apply because the law is dispositive and the 
critical facts are not in dispute.  38 U.S.C.A. § 5107(b) 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2003; a 
rating decision in December 2003; and a statement of the case 
in May 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.



ORDER

Entitlement to accrued benefits is denied, as a matter of 
law.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


